Title: To Thomas Jefferson from John Reich, 22 May 1805
From: Reich, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada: May 22nd. 1805
                  
                  Observing, some time since a Resolution of Congress for preserving an evidence of National Respect and of perpetuating the Services of Commodore Preble, I trust that you will pardon the Liberty I have taken of addressing you on the subject.
                  Your being an admirer of the fine Arts, can justly appreciate and pardon the anxiety with which I Solicit the honor of executing the Medal, and did I not feel the most perfect confidence in my ability to give Satisfaction in executing the performance, I would not intrude myself on your notice.   Well aware that an undertaking which Shall at once express eminent services, national esteem, and the perfection of Art, is Singularly arduous, and notwithstanding the high responsibility attached to the undertaking, and acutely feeling every insinuation that can be made or sentiment advanced by persons of various descriptions, when an artist Speaks of his Art or his execution, I cannot resist the inclination I have to be employed in these Services.
                  I am fully Sensible that this is not the Language generally used by applicants, but the very limited opportunities that this city affords for the exercise of my profession renders it improper for me to rely on particular recommendation or general celebrity.
                  I wish Sir, most Sincerely that it was possible to convey to you my feeling on this Subject and to convince you that in making the request, emolument is but a Secondary consideration—your attention will, believe me, confer a lasting obligation on
                  Sir Your very humble Servt.
                  
                     Jno Reich 
                     
                     No 17h South Fourth St
                  
               